CONSENT FOR |V|OD|F|CAT|ON OF SUPERV|SED RELEASE/PROBAT|ON

Uf\nTED STATEs DISTRICT CouRT

roche F I L E D

District of`Columbia

SEP 1 7 2010
Clerk, U.S. District & Bankruptcy
Courts for the District of columbia
UNITED STATES OF AMERICA )
) ` _ , 01-cR-00016-01
VS- ) Criminal No.
Nle|vin T. Knight §
Defendant )

CONSENT 'I`O MODIFY PROBATlON/SUPERVISED RELEASE

The parties agree the defendant's conditions of supervised release/probation should be modified
and being no objection thereto, lT lS RECOl\/ll\/IENDED THAT the defendant's conditions of
supervised release/probation are modified as follows: (state modification, e.g. that he spend 60 days of
his term in an inpatient treatment facility).

Complete 20 hours of community service

Dated: "lq"`_§"‘* Q`Y¢”zm°   &7

U.S( l\/Iagistrate

Failure to file timely objections to the findings and recommendations set forth in this port may
waive your right of appeal fro1n an order ofthe District Court adopting such findings and
recommendations. See Thomas v. Arn, 474 U.S. 140 (1985).

The magistratejudge having recommended that the conditions of the defendant's supervised
release/probation be modified and there being no objection thereto. lT lS ORDERED that the
recommendation ofthe magistratejudge is accepted.

Dated:
? {?'//`° U.S. District judge